Case 2:21-cv-00818-ODW-PVC Document 59 Filed 06/21/21 Page 1 of 4 Page ID #:989




   1
   2
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                          CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11 ITG BRANDS, LLC,                                Case No. 2:21-cv-00818-ODW-PVC
  12               Plaintiff,                        Before: Hon. Otis D. Wright, II
  13         v.
                                                     [PROPOSED] ORDER GRANTING
  14 CAPNA INTELLECTUAL                              PLAINTIFF ITG BRANDS LLC’S
                                                     MOTION FOR PRELIMINARY
  15               Defendant.                        INJUNCTION AND PRELIMINARY
                                                     INJUNCTION
  16
                                                     Complaint Filed: January 28, 2021
  17
  18
  19
  20         This matter is before the Court on Plaintiff ITG Brands LLC’s (“ITGB”)
  21 Motion for Preliminary Injunction (the “Motion”).
  22         Based upon the papers, argument, and evidence presented to the Court in
  23 connection with the Motion, the Court hereby GRANTS the Motion, subject to the
  24 terms and limitations set forth below. The Court finds good cause exists for the
  25 granting of the Motion in that ITGB is likely to succeed on the merits of its claims,
  26 that ITGB is likely to suffer irreparable harm in the absence of preliminary relief,
  27 that the balance of equities tips in ITGB’s favor, and that an injunction is in the
  28 public interest.
                                                 1
                           [PROPOSED] ORDER GRANTING ITG BRANDS LLC’S
                  MOTION FOR PRELIMINARY INJUNCTION AND PRELIMINARY INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 59 Filed 06/21/21 Page 2 of 4 Page ID #:990




   1          The Court hereby ORDERS that pending trial or further order of the Court,
   2 Defendant Capna Intellectual, its agents, and any employees, agents, servants,
   3 officers, representatives, directors, attorneys, successors, affiliates, and entities
   4 owned or controlled by Defendant (collectively, “Defendant”), pending trial on the
   5 merits, proceeds in accordance with the following terms:
   6         i.       By no later than August 2, 2021, Defendant shall discontinue all use of
   7 ITGB’s Interlocking OO’s logo shown in incontestable U.S. Trademark Registration
   8 Nos. 2,578,658, and 2,617,994, (“ITGB Marks”) or any other mark containing
   9 interlocking OOs and/or circles (collectively “interlocking circles”), including but
                                            1
  10 not limited to the logos                   and/or       , in any manner (including in solid
  11 colors) in connection with any advertising and promotion (including online
  12 advertising, social media pages on Facebook, Instagram, Twitter, Weed Maps,
  13 YouTube, and any other social media platform), websites, and physical advertising
  14 and promotional materials such as advertisements, brochures, and point of sale
  15 materials. This provision shall apply only to advertising, promotion, websites,
  16 physical advertising, and promotional materials under Defendant’s control. To the
  17 extent any retail distributor not under Defendant’s control possesses point of sale
  18 materials containing interlocking circles, Defendant shall make its best efforts to
  19 ensure that those materials are removed by no later than August 2, 2021.
  20        ii.       As of the date this preliminary injunction is entered until November 30,
  21 2021, Defendant shall display corrective advertising and/or other notices on its
  22 websites and social media pages informing the general public that Defendant will be
  23 using new logos. The corrective advertisements and/or other notices shall not
  24 include either              ,     , or any other marks or logos which contain interlocking
  25 circles.
  26
              1
  27          In each case in which this Order refers to the logo            as a mark that Defendant is
     enjoined from using, it refers only to that stylized logo and not to the word “BLOOM” used
  28 without the two O’s interlocked.
                                                         2
                             [PROPOSED] ORDER GRANTING ITG BRANDS LLC’S
                    MOTION FOR PRELIMINARY INJUNCTION AND PRELIMINARY INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 59 Filed 06/21/21 Page 3 of 4 Page ID #:991




   1      iii.        By no later than November 30, 2021, Defendant shall cease selling or
   2 distributing to retailers any and all products, packaging, advertising, brochures, or
   3 any other physical items in its possession bearing the marks and logos               ,      ,
   4 or these marks and logos in solid colors, or any other marks or logos which contain
   5 interlocking circles (the “Infringing Products”). By no later than December 31,
   6 2021, Defendant shall destroy any and all Infringing Products in its possession, and
   7 Defendant shall verify it has complied with subparagraph (iii) of this preliminary
   8 injunction by providing ITGB a sworn declaration under penalty of perjury from an
   9 officer, director, or manager of Defendant.
  10      iv.         By November 15, 2021, Defendant shall send notices approved by
  11 ITGB to all of its retail distributors explaining that in light of the issuance of this
  12 preliminary injunction each retail distributor has the option to return any product in
  13 its possession as of December 1, 2021 bearing the marks and logos                ,       , or
  14 these marks and logos in solid colors, and, if requested by a retail distributor,
  15 Defendant shall exchange such products for an equivalent product that does not bear
  16 the marks and logos              ,   , or these marks and logos in solid colors. By
  17 November 1, 2021, Defendant shall also provide ITGB with a copy of the notice for
  18 review and approval by ITGB prior to Defendant sending any notices to its retail
  19 distributors.
  20       v.         During the pendency of this action, Defendant is prohibited from
  21 expanding the promotion or sale of any products bearing the marks and logos
  22             ,    , or these marks and logos in solid colors, the ITGB Marks or any other
  23 marks or logos which contain interlocking circles. (“Infringing Products”) to new
  24 territories or an increase in total aggregate locations in each state.
  25      vi.         During the pendency of this action, Defendant is prohibited from
  26 instructing, assisting, aiding, or abetting any person or entity in engaging in or
  27 performing any of the activities referred to in subparagraph (v). In accordance with
  28 subparagraph (iii) of this preliminary injunction, Defendant’s provision of materials
                                                3
                              [PROPOSED] ORDER GRANTING ITG BRANDS LLC’S
                     MOTION FOR PRELIMINARY INJUNCTION AND PRELIMINARY INJUNCTION
Case 2:21-cv-00818-ODW-PVC Document 59 Filed 06/21/21 Page 4 of 4 Page ID #:992




   1 to franchisees in the ordinary course of business from now until November 30, 2021
   2 shall not be considered a violation of this paragraph.
   3     vii.       During the pendency of this action, on the first business day of each
   4 month beginning with the month of July 2021, Defendant shall provide to ITGB an
   5 accounting regarding Defendant’s inventory levels and forecasted product demand,
   6 and such accounting shall be provided by sworn declaration under penalty of perjury
   7 from an officer, director, or manager of Defendant.
   8     viii.      Defendant shall notify its distributors and/or retailers of this
   9 preliminary injunction, must prepare such notice within three (3) business days of
  10 the issuance of this injunction, and ITGB has three (3) business days from receipt to
  11 approve the form of the notice. Defendant’s distributors and/or retailers are not
  12 bound in any way by this preliminary injunction, and the notice will state that
  13 Defendant’s distributors and/or retailers are not bound in any way by this
  14 preliminary injunction. Defendant shall not be required to notify its distributors of
  15 the provision in subparagraph (iv) of this preliminary injunction before November
  16 15, 2021.
  17      ix.       No bond shall be required for enforcement of this preliminary
  18 injunction.
  19       x.       Defendant shall file with the Court within thirty (30) days after entry of
  20 this injunction a report in writing under oath, signed by an officer, director, or
  21 manager of Defendant setting forth in detail the manner and form in which
  22 Defendant has complied with this injunction.
  23
  24   IT IS SO ORDERED.
  25   Dated: ___June 21, 2021_
                                                       _____________________________
  26                                                            Otis D. Wright, II
                                                           United States District Judge
  27
  28
                                                  4
                            [PROPOSED] ORDER GRANTING ITG BRANDS LLC’S
                   MOTION FOR PRELIMINARY INJUNCTION AND PRELIMINARY INJUNCTION
